NO. 12-22-00083-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

TIFFANY DENISE FRANKLIN,                                  §   APPEAL FROM THE 284TH
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

BARBARA J. CONROY,
APPELLEE                                                  §   MONTGOMERY COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Tiffany Denise Franklin, and Appellee, Barbara J. Conroy, filed a joint motion
to dismiss this appeal. The motion states that the parties reached a settlement agreement that
resolves this matter. Accordingly, the joint motion to dismiss is granted, and the appeal is
dismissed. See TEX. R. APP. P. 42.1(a). In accordance with the parties’ agreement, costs are
taxed against the party incurring same and we direct the Clerk of this Court to issue the mandate
within ten days of this opinion. See TEX. R. APP. P. 18.1(c).
Opinion delivered December 7, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                        DECEMBER 7, 2022


                                        NO. 12-22-00083-CV


                                TIFFANY DENISE FRANKLIN,
                                         Appellant
                                            V.
                                   BARBARA J. CONROY,
                                         Appellee


                               Appeal from the 284th District Court
                  of Montgomery County, Texas (Tr.Ct.No. 19-05-06159-CV)

                   THIS CAUSE came on to be heard on the unopposed motion of the Appellant
to dismiss the appeal herein, and the same being considered, it is hereby ORDERED,
ADJUDGED and DECREED by this Court that the motion to dismiss be granted and the appeal
be dismissed, and that the decision be certified to the court below for observance. Costs are
taxed against the party incurring same.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.